                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    HEATH A. MATHERNE                                                             CIVIL ACTION

    VERSUS                                                                            NO: 18-3396

    STATE OF LOUISIANA, THROUGH                                                   SECTION: T (3)
    THE DEPARTMENT OF CHILDREN
    AND FAMILY SERVICES, GENECIA
    HILL, AND LAFOURCHE PARISH
    SCHOOL BOARD

                                             ORDER

         Before the Court is Heath A. Matherne’s Motion to Reconsider (R. Doc. 62) the Court’s

Order1 granting the Motion to Dismiss for Failure to State a Claim Upon Which Relief Man Be

Granted by Defendant Genecia Hill (“Hill”).2 For the following reasons, the Motion to Reconsider

(R. Doc. 62) filed by Heath A. Matherne (“Plaintiff”) is DENIED.

                                        BACKGROUND

         This matter arises out of Plaintiff’s claim for monetary damages under 42 U.S.C. § 1983

against Hill. Plaintiff alleges Hill, along with other defendants, violated his constitutional rights

by taking Plaintiff’s minor daughter from school due to allegations of child abuse without first

notifying Plaintiff. 3 Hill moved to dismiss the complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6) contending the complaint fails to state a claim upon which relief

may be granted and asserting Hill is entitled to qualified immunity. Plaintiff opposed the motion,

claiming Hill is not entitled to qualified immunity because Plaintiff’s daughter was taken from

school without any warrant, court order, evidence, exigent circumstances, or any notification to



1
  R. Doc. 55.
2
  R. Doc. 7.
3
  R. Doc. 1-2.


                                                 1
Plaintiff. The Court granted Hill’s motion to dismiss, and Plaintiff now moves for reconsideration.

Plaintiff contends the allegations in Plaintiff’s petition establish that Hill violated both his Fourth

Amendment and Fourteenth Amendment rights against the seizure of his daughter.



                                           LAW AND ANALYSIS

         Federal Rule of Civil Procedure 54(b) allows parties to seek reconsideration of

interlocutory orders and authorizes a district court to revise any order at any time before the entry

of a judgment adjudicating all the claims and all the parties’ rights and liabilities.4 Under Rule

54(b), the Court is “free to reconsider and reverse its decision for any reason it deems sufficient,

even in the absence of new evidence or an intervening change in or clarification of the substantive

law.”5 A motion for reconsideration “must clearly establish either a manifest error of law or fact

or must present newly discovered evidence and cannot be used to raise arguments which could,

and should, have been made before the judgment issued.”6 Such a motion “is ‘not the proper

vehicle for rehashing evidence, legal theories, or arguments that could have been offered or raised

before the entry of [the order].’”7 Reconsideration of a judgment after its entry is an extraordinary

remedy that should be used sparingly.8

         In this case, Plaintiff’s motion to reconsider rehashes the legal theories and arguments

offered in Plaintiff’s opposition to Hill’s motion to dismiss and available to Plaintiff before entry

of the order. Plaintiff, again, asserts his petition stated a claim for relief against Hill because Hill

did not have qualified immunity and because Hill violated Plaintiff’s constitutional rights. Plaintiff



4
  See Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017).
5
  Id.
6
  Schiller v. Physicians Resource Group Inc., 342 F.3d 563, 567 (5th Cir. 2003) (citations and internal quotation
marks omitted).
7
  Lacoste v. Pilgrim Int'l, 2009 WL 1565940, at *8 (E.D. La. June 3, 2009).
8
  Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004).


                                                         2
has not clearly established either a manifest error of law or fact and has not present newly

discovered evidence sufficient to warranting reconsideration of the Court’s order granting Hill’s

motion to dismiss.

                                        CONCLUSION

       Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Reconsider

(R. Doc. 62) filed by Heath A. Matherne is DENIED.

       New Orleans, Louisiana, on this 27th day of March, 2020.




                                                      GREG GERARD GUIDRY
                                                    UNITED STATES DISTRICT JUDGE




                                               3
